Citation Nr: 1313561	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-41 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, on the basis of substitution and to include for accrued benefits purposes. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for anxiety attacks, on the basis of substitution and to include for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for nerve damage to the legs, on the basis of substitution and to include for accrued benefits purposes.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches, on the basis of substitution and to include for accrued benefits purposes.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a prostate disorder, on the basis of substitution and to include for accrued benefits purposes.

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss, on the basis of substitution and to include for accrued benefits purposes.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart murmur, on the basis of substitution and to include for accrued benefits purposes.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gout of the knees and feet, on the basis of substitution and to include for accrued benefits purposes.

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident with memory loss, on the basis of substitution and to include for accrued benefits purposes.

10.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a vision disorder, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to September 1964.  He died in March 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an April 2011 decision, due to the Veteran's death, the Board dismissed the appeal; at that time the claims were not characterized as being for accrued benefits purposes.  In October 2012, the Board characterized the claims as being for accrued benefits purposes, and remanded the claims, directing that the RO adjudicate the Veteran's surviving spouse's request to be substituted as the appellant.  The RO subsequently granted the surviving spouse's request to be substituted as the appellant, and in January 2013, it denied the claims.  The issues on appeal have been recharacterized on the title page to reflect substitution. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Board's October 2012 Remand noted the following: the Director of Compensation and Pension Service issued a Fast Letter in August 2010 which states that claims where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to address the issue even further.  See 76 Fed. Reg. 8666 -8674 (February 15, 2011).  Both the Fast Letter and proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  Given the foregoing, additional development is required.  

There is evidence of record which indicates that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  See e.g., appellant's letter to her Congressman, dated in February 2013; Veteran's claim (VA Form 21-526), received in May 2006 (indicating that he had filed a claim for, or was receiving, disability benefits from the SSA).  On remand, an attempt should be made to obtain the Veteran's SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Veteran's certificate of death indicates that at the time of his death, the Veteran was an inpatient at Methodist Dallas Medical Center.  No treatment reports are of record from the Methodist Dallas Medical Center.  Therefore, a remand is required, and an attempt should be made to obtain these records.  See 38 U.S.C. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 



Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records. 

2.  After securing any necessary releases, obtain the Veteran's records of treatment from the Methodist Dallas Medical Center.

3.  Thereafter, the RO should readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  If no pertinent evidence is obtained, an SSOC is not required. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


